DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed December 1, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Election/Restrictions
Claims 1, 16 and 33 are allowable. The restriction requirement among the subcombinations, as set forth in the Office action mailed on August 23, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 3-15, 18-27 and 35-43 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Fox on March 16, 2022.

The application has been amended as follows: 
Claims 9, 24 and 40 lines 9-10, 6 and 4-5 respectively, before the phrase “corresponding special service” delete the word—the—and replace with the word—a—
Claims 21, 38 and 43 lines 3-4, 3 and 3 respectively, before the phrase “recognized passenger” delete the word—the—and replace with the word
Claim 35 lines 3-4 after the phrase “motion information from the” delete the phrase—motion sensor—and replace with the phrase—wrist-wearable smart device—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 16 and 33: The prior art does not teach nor suggest an elevator calling operation system, an elevator control apparatus, or an elevator calling operation method, where a wrist-wearable smart device carried/worn by a passenger acquires/transmits identity identification information about the passenger and elevator calling motion information about the passenger performing an elevator calling operation;8Serial No.: 15/491,288Docket No.: 92610US01 (U320581US) the elevator calling operation of the passenger is recognized based on the elevator calling motion information, and an elevator calling request is made for the elevator calling operation corresponding to the recognized passenger identity information where it is determined, according to the elevator calling motion information, a number of times of an elevator calling operation by the same passenger; and ignoring, according to the number of times of the elevator calling operation, unnecessary elevator calling requests of the passenger.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 3-15, 18-27 and 35-43 depend from claims 1, 16 or 33 and therefore inherit all allowed claim limitations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 16, 2022